Title: To John Adams from Benjamin Guild, 18 January 1782
From: Guild, Benjamin
To: Adams, John



L’Orient Jan. 18. 1782

I had the happiness of arriving here safe in the Alliance, evening before last, after a passage of twenty three days. In her came passengers the Marquis de la Fayette, Vis-Count de Noalles, Genl. du Portail, several other French officers and their suits. The Marquis and Vis-Count went on for Paris this morning and will probably arrive there on Sunday.
We left Nantasket road Christmas-day and shaped a direct course to this port and scarce saw a sail till we arrived. My conclusion to return to Europe was so sudden, least I should lose so favorable an opportunity, that I had not a single day or scarcely a single hour at command till I went on board. This prevented my waiting upon Mrs Adams in person and receiving any commands from her. By the detention of the ship a short time unexpectedly I however had an opportunity of giving her information of my design and receiving a letter directed to my care. I enclose it, together with those to Mr Dana, and suppose it contains information respecting your family and connexions who I understood were all very well.

I have been so little time in America and been so constantly confined to business that perhaps many things may have escaped my attention. But I am happy to inform you that universal prosperity and contentment are so apparent in that country that it is impossible to mistake their vissage.
It is true that a large number of our private armed ships to the Eastward have been taken in the course of the last season, but in every other respect we have been successful. And indeed we have captured a number of valuable ships belonging to the enemy.
I was extremely pleased to find that our State had in a great measure reassumed its ancient happy aspect. I had reason to believe that civil government was never stronger and was told by some on whose judgment I could rely, that the State was never more powerful or in a more respectable situation than the present.
It would be endless for me to enlarge upon all the particulars that would give pleasure to any one so sincerely attached to his country as your Excellency. I shall take the liberty to send from Paris, or by the first private conveyance, our state register for this year, with which, by your knowledge of characters, you may be entertained. All appear perfectly peaceable and tranquile in the Northern states except those who interest themselves in the affairs of Vermont. Since the Congress have granted the people in that terratory their first request they have made an additional demand of the two upper counties in New-Hamshire. Debates and disputes have run high in some instances. From some towns East of the River there is a representative at each general court; but as the disposition of all parties is far from joining or favoring Great Britain we have nothing more to apprehend than what one might naturally expect from the settlement of such a matter.
Our frontiers are now peopling with amazing rapidity notwithstanding all the commotions and discouragements arising from the war.
Col. Willett has not long since scoured that part of the country, defeated and dispersed a party of six or seven hundred that came over the lakes commanded by Major Ross. He has killed and taken some of their leading characters; among the killed is that pest and terror to harmless families the infamous Butler.
It was reported that an expedition would be undertaken this winter over the lakes under General Schuyler, but of this I am somewhat doubtful.
Upon my arrival in America I was happy to find that the continen­tal circulating currency had expired, and even without a sign or a groan. It has astonished our part of the world and perhaps may astonish some on this side the water that it should make its exit without being attended with alarming consequences and scarce have a single mourner to lament its fate. I was informed that a monument was erected after its expiration in some part of New-England, on which was an emblem of the old emission pointing at that of the new with this motto “Be ye also ready.” The new emission has however revived and encreased in value above 100 pr cent since the death of the old.
Our financies appear in a much better, indeed in a very promising situation. The bank is not only opened but kept open night and day; and the bank notes never below par.
Large quantities of Specie have been imported from the Spanish dominions by private merchants, beside what has been sent from France. Mr Morris imported in one ship eight tuns of dollars and the trade opened by the Spaniards has been found advantageous. The Americans are shewing every day some tokens of an enterprizing disposition by forming new schemes and pushing into some new channels of commerce.
I attempt not a detail of particulars either political, commercial or social, as the Marquis and Vis-Count are gone on to Paris and probably with dispaches and letters whose contents may be published or forwarded to your Excellency.
I have been amazed to find what harmony has subsisted universally between the Americans and their allies, and that they have with unanimity and spirit uniformly pursued the common object.
I have not been long enough in Europe to form any conjecture respecting the continuance of the war. It was thought by many to be near a close when I left Boston, but I believe they will not in the least relax in their preparations for the prosecution of it. I was happy to find that not only political and commercial, but that literary matters have attracted the attention of my countrymen.
A medical society has been lately incorporated in Massachusetts—The University I think much more florishing—A public commencement was celebrated in the usual stile last summer. President Willard was publicly installed the week we sailed and a public entertainment given. Govenor Hancock was present, seated him in the chair and besides delivering the parchments, keys &c. made an address pro more Accademiæ.
By the register when forwarded you will see the appointment of officers in our state. None has raised so much clamor as that of the justices: and when you see it you may perhaps determine the justice of that.
I do not recollect any late elections or appointments of which you have not probably been informed, unless it be some of the following; 
General Lincoln secretary at war
John Hanson Esq. of Maryland President of Congress
Thos. Nelson Esq Governer of Virginia
Nathan Brownson Governor of Georgia
 Members of Congress for New-York, James Duane, Wm Lloyd Floyd, Ezra L’Hommedieu, John Moria Morin Scot, and Egbert Benson. For Maryland, Danl Carroll, Saml Chase, and Turbutt Wright. For Georgia Edward Telfair, Noble Wimberly Jones, Wm Few, and Saml Stirk.
The fate of my fellow passenger Mr T. was not decided when I left Boston. I was told he had given bonds for good behavior and appearance when called for by the state’s attorny, and that the whole matter was left in the attorney’s hands where it is not improbable it may rest forever.
I expect to spend some weeks in France and then proceed to Amsterdam where I shall be happy in waiting upon your Excellency and enquiring after little Charles, who we heard arrived safe in Spain several weeks before I sail’d, but of whom we have heard nothing since.
Be kind enough to present my compliments to Mrs Charbonel and family, and let her know that her brother Le Roy was well about six or seven weeks ago.
Please also to present my compliments to Mr Thaxter and inform him that his friends are well and that I have a letter or two for him which I was desired not to forward by post, but shall bring, or send by first good conveyance.
Mrs Adams was happy to hear that Charley had arrived safe, altho in Spain, and is desirous of his return.
I have Boston papers to 24th Dec. but as they contain nothing important except what you have undoubtedly had, I shall not attempt to forward them.

I have the honor to be your Excellency’s most obedient and very humble servant 
Benj. Guild

